DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 9-20 are withdrawn from consideration. Claims 7-8 have been canceled. Claim 1 has been amended. Claims 1-6 and 9-21 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Urch (US 6,434,963 B1) in view of Bourne et al. (US 2005/0056042 A1), hereafter referred to as “Bourne,” and Zhou et al. (US 2012/0077015 A1), hereafter referred to as “Zhou.” 
Regarding Claim 1: Urch teaches a system for passively cooling an interior area within a building structure (Column 1, lines 4-7; Column 2, lines 44-50) comprising: 
a membrane assembly (1 having 31 and 32), wherein the membrane assembly (1 having 31 and 32) comprises: 
an architectural membrane (31 and 32) having an interior side facing an interior area (side of 31 and 32 that faces air inlet 4, see annotated Figure below) of the building structure (from enclosure, on “Y” air stream path) and an exterior side (side of 31 and 32 facing 11 and 38) facing an exterior of the building structure (from air stream “x” entering from fresh ambient air from inlet 2, see annotated Figure below); 
and a fan (7) configured to drive a flow of air along a surface of the membrane assembly (31 and 32); wherein the membrane assembly (31 and 32) is configured to 

    PNG
    media_image1.png
    683
    1120
    media_image1.png
    Greyscale

Urch fails to teach the membrane assembly configured to be mounted to at least one of a wall or roof of a building structure; a nanoporous matrix coating that coats the architectural membrane and defines a plurality of pores.
Bourne teaches a membrane assembly (Figure 2) configured to be mounted to at least one of a wall or roof of a building structure (title).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the membrane assembly configured to be mounted to at least one of a wall or roof of a building structure to the 
Zhou teaches a nanoporous matrix coating (polymer blend, paragraph [0021], lines 1-11 and paragraph [0022]) that coats an architectural membrane (Figure 7, 100 and 200) and defines a plurality of pores to form pores (paragraph [0023], lines 1-8 and paragraph [0024], lines 1-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided a nanoporous matrix coating that coats the architectural membrane and defines a plurality of pores to the structure of Urch modified supra as taught by Zhou to provide the benefit of increased efficiency of heat transfer in the cooling system (see paragraph [0003], lines 1-6 of Zhou). 
Regarding Claim 2: Urch teaches further comprising a pump (37) for providing the fluid to the interior side (chambers 30 and 34 having pads 32 and 31) of the membrane assembly (1).
Regarding Claim 4: Urch in view of Zhou further teaches wherein the nanoporous matrix coating (100 of Zhou, Figure 7 of Zhou) is comprised of several layers (paragraph [0053], lines 1-12 of Zhou), said layers having pores with decreasing radii extending to the exterior side of the membrane assembly (200 larger and 100, paragraph [0045], lines 5-7, 200 having micron sized fibers of Zhou).
Regarding Claim 21: Urch teaches wherein the supply of fluid is received from the water content (from reservoir 36 and air flow “Y”) of the airflow along the membrane assembly (1, via inlet 4, see Figure 1, Column 3, lines 21-38).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Urch (US 6,434,963 B1) in view of Bourne et al. (US 2005/0056042 A1), hereafter referred to as “Bourne,” and Zhou et al. (US 2012/0077015 A1), hereafter referred to as “Zhou,” as applied to claims 1-2, 4, and 21 above, and further in view of Liang (3,893,506), Tchernev (4,556,049), and Goledzinowski et al. (US 6,627,444 B1), hereafter referred to as “Goledzinowski.”
Regarding Claim 3: Urch modified supra fails to teach wherein the architectural membrane is woven PTFE-coated fiberglass and the nanoporous matrix coating is titanium dioxide and zeolites.
Goledzinowski teaches a woven PTFE-coated fiberglass porous material (Column 5, lines 10-15). 
Laing teaches a porous matrix coating is titanium dioxide (Column 4, lines 39-45).
Tchernev teaches a porous matrix coating is zeolites (Column 4, lines 7-10).
Urch modified supra discloses the claimed invention except for the particular materials of the architectural membrane material. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the change in the particular materials of the architectural membrane since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability In re Leshin, 125 USPQ 416. See MPEP 2144.06 I., II. and 2144.07. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over applied Urch (US 6,434,963 B1) in view of Bourne et al. (US 2005/0056042 A1), hereafter referred to as “Bourne,” and Zhou et al. (US 2012/0077015 A1), hereafter referred to as “Zhou,” as applied to claims 1-2, 4, and 21 above, and further in view of Huizing et al. (US 2014/0319706 A1), hereafter referred to as “Huizing.”
Regarding Claim 5: Urch modified supra further teaches wherein the plurality of pores (pores 101, 103, of Figure 7 of Zhou) have radii ranging from 10 nanometers to 100 microns (paragraph [0024], lines 1-6). 
Urch modified supra fails to teach wherein the plurality of pores have a length of 80 microns.
Huizing teaches wherein a nanoporous membrane (paragraph [0052], lines 1-3) has a plurality of pores (paragraph [0055], lines 1-11) that have radii having a size ranging from about 10 nanometers to 100 microns (paragraph [0055], lines 3-6) and a length of less than 100 microns (length/height of the pores paragraph [0056], lines 15-18). 
Regarding the above claims, Urch modified supra fails to explicitly disclose the above ranges in radii and liquid content by mass. Urch modified supra does, however, disclose that apparatus has a plurality of pores and a nanoporous matrix coating. Therefore, the ranges are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that range and .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Urch (US 6,434,963 B1) in view of Bourne et al. (US 2005/0056042 A1), hereafter referred to as “Bourne,” and Zhou et al. (US 2012/0077015 A1), hereafter referred to as “Zhou,” as applied to claims 1-2, 4, and 21 above, and further in view of Tchernev (4,556,049).
Regarding Claim 6: Urch modified supra fails to teach wherein when saturated with liquid, a liquid content by mass of the nanoporous matrix coating is in a range of 10-50%.
Tchernev teaches wherein when saturated with liquid, a liquid content by mass of a porous matrix is in a range of 10-50% (Column 7, lines 13-18).
Regarding the above claims, Urch modified supra fails to explicitly disclose the above ranges in liquid content by mass. Urch modified supra does, however, disclose that apparatus has a plurality of pores and a nanoporous matrix coating. Therefore, the ranges are recognized as a result-effective variable, i.e. a variable which achieves 
Therefore, since the general conditions of the claim, i.e. structures were disclosed in the prior art by Urch modified supra, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide structure disclosed by Urch modified supra having varying ranges. Furthermore, the range of ranges are recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious at the time of the invention. See MPEP, 2144.04. IV, V, and VI.
Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schlumbohm (3,066,498). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/PAUL ALVARE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/KIRSTIN U OSWALD/Examiner, Art Unit 3763